A0245C (Rev. 11/16) Arnended Judgment in a Crimina`l Case
Sheet 1

(NOTE: ldentify Changes with Asterisks(*))

 

 

UNITED STATES DISTRICT CouRT
Western District of Washington

 

UNITED STATES OF AN[E.RICA

Al\/[EN])ED .]U])GMENT IN A CRIMINAL CASE

v.
DANIEL HINGERFORD Case Ntunber: 25 l 8CR00171JLR-001
' ' USM Number: 49041-086
])a`te of Original Judgment: 04/15/2019 Gregory Geist

 

(Or Date of Last Amended Judgment)

Reason for Amendment:

l:l Correction of Sentence on Remand (18 U.S.C` 3742(1}(1} and (2)]

L__I Reduction of Sentenee for Changed Circumstances Ced. R. Crim. P. 35(b))
I:l Ccrrection cf Sentence-by Sentencing Court (Fed. R. Crimi P. 35'(£1})
Correction of Sentence for Clerical Mistalce (Fed, R, Crim. P. 36)

TI'[E ])E.FEN])ANT: 7
pleaded guilty to- count(s) l and 3 of the btdietm'ent

 

Defendant’s Attorney

I:I Modit`ication of Supervision Conditions (18 U.S.C. §§ 3563(e) or 3583(6))
l:l Modiflcation of Imposed Term of Irnprisonment for Exu'aordinary and
-Compeiling Reasons (18 U.S.C. § 3582(0)(1))

I:l Modiiication of Imposed Term of Imprisonrnent for Retroactive Amendment(s)
to the Sentencing Guidelines (13 U.S.C. § 3582(6)(2))

_ I:\ Diiect Motion to District Court Pursuant

E 23 u.s.c. § 2255 er E is U.s.c. § 3559(e)(7)
m Modification of Restitution Order (18 U.S.C. § 3664)

F\LED _____ENTERED

 

 

[] pleaded nolo contendere to count(s)

 

Which Was accepted by the court.
l:| Was found guilty on count(s) _

 

after a plea of not guilty.

The defendth is edjudieetee guilty et these eneeeee:
Title & Section

is U.s.C. § 922(0)

26 U.s.o. §ssei(d)

LODC~ED RECE!\!EU
APR 2 3 2019 SP
c settingsr %§TTTLE `
wEstEu§N defect oF wessl§eros
Y DEPUTY
Nature of Offense Offense Ended Count
Possession of a Machinegun 04/25/2018 1
Po'ssession of an Unregistered Firearm_ 04/25/2018 3

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act o'l" 1984. `
l:| The defendant has been found not guilty on eount(s)
Count 2 of the Indictment [i is is

 

dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for thi_s district Within 30 days of any change of name, residence,
or mailing address until all fmes, restitution, costs, and special assessme imposed by this judgment are fully paid. If ordered to pay
té: §m§

restitution, the defendant must notify the court and United States Attor

economic circumstances
Bmcc Miyake, Ass'istant United States Af’@yiey

Aprn is,zofs)`\ ,\ '
Dateot` lmp%i€m of Ju `ment Q/\w ‘/&
\v 1-~/~»-

erial chan

 

Signature of Judge
The Honorable J am es L. Robart

 

 

United `States Distr' ct Jud ge
Name and Title of Judge - .
Q"l (,\\{M[ \ CLC`>\ Ot

Date

 

 

A0245C (Rev. 11/16) Amended Judgrnent in a Criminai Case (NOTE: Identify Changes with Asterisks(*))
Sheet 2 _ Imprisonment

 

Judgment ~ Page 2 of 7
DEFENDANT: DANIEL HUNGERFORD

CASE NUMBER: 2:_ l SC`ROOl7lJLR~0()l
INIPRISO'NMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total tenn of:

Time Served

 

i:| The court makes the following recommendations to the Bureau of Prisons:

l:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
\:| at |:| a.m. I:| p.m. on
|:| as notified by the United States Marshal.

 

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m. on
i:| as notified by the United States Marshal.
i:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 

 

A0245C (Rev. 11/16) Aniended Judgment in a Criminal Case
Slieet 3 _ Supervised Release

(NOTB: Idelitify Changes with Asterislcs(*))

 

DEFENDANT: ])ANIEL HUNGERF ORD
CASE NUMBER: 2:18CR00171JLR-001

`SUPERVISED RELEASE

Upon release from imprisonment, you Will be on supervised release for a term of :

Three (3) years

Judgment _ Page 3 of 7

 

MANDATORY CONDITIONS

. , You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

N)_l

3. You must refrain from any unlawful use of a controlled substance You must submit to one dri:lg test Within 15 days

of release from imprisonment and at least two periodic drug tests thereafter, as determined by

e court.

|:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of

future substance abuse. (ehec!c yappliccib[e)

4. |:| You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any otherstatute authorizing a sentence

Of r€SUfutiOI'l. (check `ifnppli'cabfe)

Lh

You must cooperate in the collection of DNA as directed by the probation officer. (eheck yqvplicabie)
ll You must comply With the requirements of the SeX Offender Registration and Notification Act (34 U.S.C.

§ 20901_, er seg.) as directed by the probation officer, the Bureau of Prisons,. _or _any state sex offender registration
agency in Which you reside, vvork, are a student, or Were convicted of a qualifying offense. (checkifquplimble)

7. l:| You must participate in an approved program for domestic violence (cheakij“¢ppli'cable)

conditions on t e attached pages

_ You must com ly With the standard conditions that have been adopted by this court as rvvell as With any additional

 

 

A0245C (Rev. 1 1/16) Amended ludgrnent in a Criminal Case (NOTE: Identify Changes with Asterisks(*))
` Sheet 3A m Supervised Rclease

Judgnient m- Page 4 of 7

DEFENDANT: DANIEL HUNGERFORD
CASE NUMBER: 2:18CR0017lJLR-001

l STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while orr supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and c'ondition.

l. You must report to th_e probation office in the federal judicial district where you are authorized to reside within 72 hours
of_ your release from im risoninent, unless the probation officer instructs you to report to a different probation office or
within a different time ame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You r_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If` you plan to changje where ou live or anything about your
living arrangements Hsuch as the peo le you live with), you must notify the pro ation o icer at least 10 days before the
change. lf notifying t e robation o icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation officer wi in '72 hours of becoming aware o a change or expected c ange. -

6. You m_ust allow the probation officer to visit ou at any time at your home or elsewhere, and you must permit the_ _
probation officer to take any items prohibite by the conditions of your supervision that he or she observes in plain view.

7. You must work fulltime (at least 30 hours per week) at a lawful type of employment unless th_e probation officer
excuses you from doing so. If you do not have full~time employment you must try to find full-time employment unless
the probation officer excuses you from doing _so. lfyou plan to change where you work or anytth about your work
(such as our position or your job res onsibilities), you must notify e probation officer at least_l_ days before the
change-. f notifymg the probation o “ icer at least 10 days in advance is not ossible due to unanticipated circui`ristances,
you must notify the probation officer within ”,’2 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is_ engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device,_ or dangerous weapon (i.-e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. lf the probation oHicer determines that you pose a risk t_o another person (in_cluding an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have iioti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use ()nly

A U,S._probation officer has instructed me on the conditions specified by the court and has_ provided me with a written copy
of this judgment.containing these conditions For further information regarding these conditions, see Overvr'ew ofProbation
and Supervised Release Cona’iir'ons, available at www.uscourts.gov.

 

 

 

Defendant’s Signature \ Date

A()245C (Rev. 11/16) Amended Judgment in a Criminal Case (NOTE: ldentify Cbariges with Asterisks(*))
Sheet 3D 4 Supcrvised Release

 

 

Judgrnent f Page 5 cf’l'

DEFENDANT:' DANIEL HUNGERFOR]) _
erisa NUMBER: 2;is'CR001713LR-001

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall not be self~employed, nor shall the defendant be employed by friends, relatives,
associates or persons previously known to the defendant, unless approved by the U.S. Probation Officer.
The defendant will not accept or begin employment without prior approval by the U.S. Probation Officer
and employment shall be subject to continuous review and verification by the U.S. Probation Office.
The defendant shall riot work for cash without the approval of the U.S. Probatr'on Ojj‘icer and the
defendants employment shall provide regular pay stubs with the appropriate deductions for taxes.

2. The defendant shall participate as directed in a mental health program approved by the United St'ates
Probation Offrce. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

3. The defendant shall participate in the location monitoring program with Radio Frequency technology
for a period of 240 .days. The defendant is restricted to his/her residence at all times except for
employmentj religious services, medical, legal reasons, or as otherwise approved by the location
monitoring specialist The defendant shall abide by all program requirements, and must contribute
towards the costs of the services, to the extent financially able, as determined by the location monitoring
specialist

4. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §103 0(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, ata reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation cfa condition of supervision Failure to submit to a search may be grounds for revocation The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this
condition

 

AO?ASC (Rev. 11/16) Ainended Jridgment in a Criminal Case (NOTE: ldentify Changes with Asterisks(*})
Sheet 5 _ Crimirial Mouetary Penalties -

 

 

Judgmerit _ Page 6 of 7

DEFENDANT: ])ANIEL HUNGERFORD
CASE NUMBER: 2:18CR00171.TLR~'001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 N/A Waived None
l:l The determination of restitution is deferred until . AnAmeaded Jr.rdgment fn a Cri`mincd Cd.s'e (AO 245€)

will be entered after such determination

|:i The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column belo-w. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal
victims must be paid before the United States is paid.

Name of Payee - Total Loss* Restitution Ordered Priority or Percentage

 

TOTALS ` $ 0.00 $ 0.00

|:l Restitution amount ordered pursuant to plea agreement $

 

i:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judginent, pursuant to 18 U.S.C. § 36-12(f). A]l of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

ij The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:l the interest requirement is waived for the l:l fine |j restitution
i:l the interest requirement for the ll fine |:I restitution is modified as follows:

The court finds the defendant is Enancially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived

* Jueriee iei- victims er rieriiei<iiig ser er 20 1 5, Pub. n Ne. i. 14-22_
** Findings for the total.amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title l8 for
offenses committed on or after September 13, 1994, but before Apri123, 1996.

 

AO?,45C (Rev. 1 1/16) Ainended Judgment in a Criminal Case (NO'I`E: ldentify Changes with Asterisks(*))
Sheet 6 - -Schedulc of Paymcnts

 

 

Judgment _ Page 7 of’l'

DEFENDANT: DANIEL HUNGERFORD
CASE NUMBER: 2:18CR00171JLR-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’ s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYIV[ENT lS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Oftice, United States' District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Prog'ram.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period of probation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established wheneverpossible. The
defendant must notify the Court, the United States Probation Office, and the United States Attorney’s Office of any

material change in the defendants financial circumstances that might affect the ability to pay restitution.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisomnent, payment of criminal monetary
penalties is due during the period of imprisonmentl All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate F.inancial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution p'ayments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page,
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:\ Joint and Several

Defendant and Co-Defen'dant Names and Case Numbers deducting defendant number), Total Amount, loint and Several
Amount, and corresponding payee, if appropriatel

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment (2) restitution principal, (3) restitution interest, (4) fmc principal,
(5) Hne interest, (6) community restitution, (7) IVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

